VOLLERS, Judge,
concurring.
While I still find it exceedingly difficult to understand how a person can “manage” a prostitution enterprise that uses two prostitutes without doing it “knowingly” (see dissent, Chance v. State, 563 S.W.2d 812 (Tex.Cr.App.1978)), I also realize that a majority of this Court has held to the contrary. Chance v. State, supra. Since I am bound by a determination of the majority, no matter how misguided, I must vote to concur in the result reached in this case. I concur.
DOUGLAS, J., joins in this concurring opinion.